Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 06/29/2021.
Claims 1-20 are currently pending. Claims 1-20 are allowed. 
Allowable Subject Matter
Claims 1-20 are allowed 
The following is an examiner’s statement of reasons for allowance:
U.S. Patent 11,227,095 B2 – Cotran discloses an automated dynamic document generation by a document preparation application. When new data and document initiation are determined, master template identifiers are identified. data variables are retrieved based on master template schema 124. as shown in fig. 3a. Specific objects in template schema 128 and additional objects are retrieved and a new template is generated as shown in fig. 4 based on master template schema 124 and template schema 128. However, Cotran does not teach “... for each of a plurality of existing templates for document generation, determining a degree of similarity between the first plurality of variables and a plurality of variables included in the respective existing template; upon determining that none of the degrees of similarity respectively determined for the plurality of existing templates satisfies a similarity threshold, determining that a combination of variables from two or more of the plurality of existing templates has a degree of similarity with the first plurality of variables satisfying the similarity threshold; and employing a machine learning model to generate the new template based on the two or more of the plurality of existing templates, wherein the machine learning model is trained, based on a further plurality of variables as training data and a plurality of existing templates as ground truth, to: determine one or more associations between one or more of the further plurality of variables; and generate a template based on an input plurality of variables, an input two or more templates, and the determined one or more associations” (as in claim 1 and  11) “...using the new template to produce a document...” (as in claim 20)
U.S. Pub 2020/0285695 A1 – Suzuki discloses a first document is obtained and features related to layout of the first document are calculated. For each templates stored in template DB121, an extracting unit calculates an amount based on difference between the features stored in the feature list 1212 and calculated  features of the first document. The calculated amount is applied to a model to extract one or more templates having similar to the layout of the first document and to display the one or more templates to the user as shown in fig. 7b. However, Suzuki does not explicitly disclose “... for each of a plurality of existing templates for document generation, determining a degree of similarity between the first plurality of variables and a plurality of variables included in the respective existing template; upon determining that none of the degrees of similarity respectively determined for the plurality of existing templates satisfies a similarity threshold, determining that a combination of variables from two or more of the plurality of existing templates has a degree of similarity with the first plurality of variables satisfying the similarity threshold; and employing a machine learning model to generate the new template based on the two or more of the plurality of existing templates, wherein the machine learning model is trained, based on a further plurality of variables as training data and a plurality of existing templates as ground truth, to: determine one or more associations between one or more of the further plurality of variables; and generate a template based on an input plurality of variables, an input two or more templates, and the determined one or more associations.” (as in claim 1 and  11) “...using the new template to produce a document...” (as in claim 20)
U.S Pub 2017/0220545 A1 – Gururajan discloses an automatic generation of document templates. Documents that is received into the system is indexed. The automated template generation system analyzes the index to identify trends in document content or in formatting properties to identify composition elements in documents, identify consistent composition trends, analyzes and compares other information associated with documents with identified matching composition elements, and to group documents into clusters based on similarities of composition elements (i.e., variables) between them. Then the automated template generation system generate one or more template based on identified composition elements. However, Gururajan does not explicitly disclose “... for each of a plurality of existing templates for document generation, determining a degree of similarity between the first plurality of variables and a plurality of variables included in the respective existing template; upon determining that none of the degrees of similarity respectively determined for the plurality of existing templates satisfies a similarity threshold, determining that a combination of variables from two or more of the plurality of existing templates has a degree of similarity with the first plurality of variables satisfying the similarity threshold; and employing a machine learning model to generate the new template based on the two or more of the plurality of existing templates, wherein the machine learning model is trained, based on a further plurality of variables as training data and a plurality of existing templates as ground truth, to: determine one or more associations between one or more of the further plurality of variables; and generate a template based on an input plurality of variables, an input two or more templates, and the determined one or more associations.” (as in claim 1 and  11) “...using the new template to produce a document...” (as in claim 20)

The prior art of record, Cotran, Suzuki, and Gururajan  do not show, suggest, or teach the features of, “... for each of a plurality of existing templates for document generation, determining a degree of similarity between the first plurality of variables and a plurality of variables included in the respective existing template; upon determining that none of the degrees of similarity respectively determined for the plurality of existing templates satisfies a similarity threshold, determining that a combination of variables from two or more of the plurality of existing templates has a degree of similarity with the first plurality of variables satisfying the similarity threshold; and employing a machine learning model to generate the new template based on the two or more of the plurality of existing templates, wherein the machine learning model is trained, based on a further plurality of variables as training data and a plurality of existing templates as ground truth, to: determine one or more associations between one or more of the further plurality of variables; and generate a template based on an input plurality of variables, an input two or more templates, and the determined one or more associations.” (as in claim 1 and  11) “...using the new template to produce a document...” (as in claim 20) in combination with the other claimed features. A search for prior art on the EAST database has been conducted. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167